Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/20/2021 has been entered. Claims 1-5, 7-9, 11-13, and 15-20 remain pending in the application.  Applicant’s amendments to the Claims, Drawings, and Specifications have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/05/2021.   

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying et al. (WO  2016032404 A1, hereinafter “Ying”).
Regarding claim 1, Ying teaches a urinalysis test strip device for detecting multiple analyte present in a urine test sample via chemical assays (Fig. 6; abstract; paragraph [0070]), comprising: 
a substrate (Fig. 6, element 101), the substrate comprising a first end (left side of element 101), a second end (right side of element 101, towards element 103), a first side (upper side of element 101), a second side (lower side of element 101), a top surface (top surface of element 101), and a bottom surface (bottom surface of element 101), wherein the first side and the second side comprise a length that is substantially longer than the first end and the second end (Fig. 6);
 an analyte testing pad (Fig. 6, element 201), attached to the top surface of the substrate (paragraph [0051], [0052], and [0057] teaches an applicator comprising a detector agent which is applied onto the test strip) and extending from the second end of the substrate (Fig. 6 shows the test array area 201 extending from the second end of 101 towards element 103 to an axis, i.e. near element 207, parallel to the first and second side of 101); and 
at least ten analyte testing dots spotted on the analyte testing pad (Fig. 6), wherein each of the at least ten analyte testing dots comprises at least one chemical reagent (paragraph [0060], “detector agent”) capable of detection of an analyte via a chemical assay (paragraph [0060]), and wherein the analyte testing dots are arranged in an array on the analyte testing pad (Fig. 6).
Regarding claim 3, Ying teaches all of the elements of the current invention as stated above. Ying further teaches wherein the at least ten analyte testing dots are arranged in an array comprising at least two rows and at least two columns (Fig. 6).
Regarding claim 4, Ying teaches all of the elements of the current invention as stated above. Ying further teaches wherein the analyte testing dots comprise the same, different, or a combination of same and different reagents (paragraphs [0062]; claim 19).
Regarding claim 5, Ying teaches all of the elements of the current invention as stated above. Ying further teaches wherein the substrate is selected from the group consisting of nitrocellulose, cellulose acetate, polyester film, polyethylene terephthalate, polycarbonate, and polystyrene, or combinations thereof (paragraph [00115], “nitrocellulose”).
Regarding claim 7, Ying teaches all of the elements of the current invention as stated above. Ying further teaches wherein the urine test sample comprises a volume of about 0.1 milliliters to about 3 milliliters (paragraph [0070] teaches the sample can be 100 microliters, i.e. 0.1 milliliters).
Note that the liquid test sample is not positively recited structurally and is interpreted as a functional limitation of the claimed test strip device.
Regarding claim 8, Ying teaches all of the elements of the current invention as stated above. Ying further teaches wherein at least one of the multiple analytes is selected from the group consisting of glucose, bilirubin, ketones, blood, proteins, urobilinogen, nitrites, leukocytes, albumin, creatinine, ascorbic acid, specific gravity, and pH (paragraph [0018], “cell protein”; paragraph [0019], “blood”).
Regarding claim 9, Ying teaches all of the elements of the current invention as stated above. Ying further teaches wherein the at least one chemical reagent is selected from the group consisting of glucose oxidase, peroxidase, potassium iodide, 2,4-dichloroaniline diazonium salt, sodium nitroprusside, bromothymol blue, methyl vinyl ether, maleic anhydride, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ying as applied to claim 1 above, and further in view of Iwata et al. (JP 20011272399 A).
Regarding claim 2, Ying teaches all of the elements of the current invention as stated above. While Ying teaches that dipstick and lateral flow tests are common (paragraph [0003]) and that an array of test spots may cover an area of up to 4 cm x 4 cm (paragraph [0062]), Ying fails to explicitly teach wherein analyte testing pad extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters.
Iwata teaches a micro-urinalysis sheet for multi-item measurement (abstract) comprising a substrate (Fig. 1, element 2) comprising a plurality of testing pads (5). Iwata teaches the testing pads extends from an end of the substrate about 0.5 centimeter to about 3 centimeters (Figs. 2-3 show placement of arrays of testing pads about 1, 2, and 3 centimeters away from an end of the substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ying to incorporate the teachings of Iwata to provide wherein analyte testing pad extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters. Doing so would utilize known placement of testing pads on substrates for sample analysis, as taught by Iwata, which would have a reasonable expectation .

Claims 11-13 and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Iwata.
Regarding claim 11, Ying teaches a urinalysis test strip device (Fig. 6; abstract; paragraph [0070]) for detecting multiple analytes present in a urine test sample via chemical assays, the device comprising: 
a substrate (Fig. 6, element 101), the substrate comprising a first end (left side of element 101), a second end (right side of element 101, towards element 103), a first side (upper side of element 101), a second side (lower side of element 101), a top surface (top surface of element 101), and a bottom surface (bottom surface of element 101), wherein the first side and the second side comprise a length that is substantially longer than the first end and the second end (Fig. 6); and 
an analyte testing pad (Fig. 6, element 201) attached to the top surface of the substrate (paragraph [0051], [0052], and [0057] teaches an applicator comprising a detector agent which is applied onto the test strip) and extending from the second end of the substrate (Fig. 6 shows 
at least ten analyte testing dots spotted on the analyte testing pad (Fig. 6), wherein each of the at least ten analyte testing dots comprises at least one chemical reagent (paragraph [0060], “detector agent”) capable of detection of an analyte via a chemical assay, and wherein the analyte testing dots are arranged in an array on the analyte testing pad (Fig. 6).
While Ying teaches that dipstick and lateral flow tests are common (paragraph [0003]) and that an array of test spots may cover an area of up to 4 cm x 4 cm (paragraph [0062]), Ying fails to explicitly teach wherein analyte testing pad extending from the second end of the substrate about 0.5 centimeter to about 3 centimeters.
Iwata teaches a microurinalysis sheet for multi-item measurement (abstract) comprising a substrate (Fig. 1, element 2) comprising a plurality of testing pads (5). Iwata teaches the testing pads extends from an end of the substrate about 0.5 centimeter to about 3 centimeters (Figs. 2-3 show placement of arrays of testing pads about 1, 2, and 3 centimeters away from an end of the substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ying to incorporate the teachings of Iwata to provide wherein analyte testing pad extends from the second end of the substrate about 0.5 centimeter to about 3 centimeters. Doing so would utilize known placement of testing pads on substrates for sample analysis, as taught by Iwata, which would have a reasonable expectation of successfully allowing for analysis of a urine test sample. Furthermore, it would have been obvious to choose the analyte testing pad extends from an end of the substrate about 0.5 
Regarding claim 12, Ying in view of Itawa teach all of the elements of the current invention. Ying further teaches wherein the at least ten analyte testing dots are arranged in an array comprising at least two rows and at least two columns (Fig. 6), wherein the at least two rows are substantially parallel to the first end and the second end of the substrate (Fig. 6), and further wherein the at least two columns are substantially parallel to the first side and the second side of the substrate (Fig. 6).
Regarding claim 13, Ying in view of Itawa teach all of the elements of the current invention. Ying further teaches wherein the at least ten analyte testing dots comprise the same, different, or a combination of same and different reagents (paragraphs [0062]; claim 19).
Regarding claim 15, Ying in view of Itawa teach all of the elements of the current invention. Ying further teaches wherein the urine test sample comprises a volume of about 0.1 milliliters to about 3 milliliters (paragraph [0070] teaches the sample can be 100 microliters, i.e. 0.1 milliliters).
Regarding claim 16, Ying in view of Itawa teach all of the elements of the current invention. Ying further teaches wherein at least one of the multiple analytes is selected from the group consisting of glucose, bilirubin, ketones, blood, proteins, urobilinogen, nitrites, leukocytes, albumin, creatinine, ascorbic acid, specific gravity, pH, and combinations thereof (paragraph [0018], “cell protein”; paragraph [0019], “blood”).
Regarding claim 17, Ying in view of Itawa teach all of the elements of the current invention. Ying further teaches Ying teaches all of the elements of the current invention as stated above. Ying further teaches wherein the at least one chemical reagent is selected from the group consisting of glucose oxidase, peroxidase, potassium iodide, 2,4-dichloroaniline diazonium salt, sodium nitroprusside, bromothymol blue, methyl vinyl ether, maleic anhydride, sodium hydroxide, diispropylbenzene dihydroperoxide, 3, 3', 5, 5'- tetramethylbenzidine, methyl red, tetrabromphenol blue, p-diethylamino-benzaldehyde, p- arsanilic acid, 1, 2, 3, 4-tetrahydrobenzo(h) quinolin-3-ol, derivatized pyrrole amino acid ester, bis (3',3"-d iiodo-4',4"-dihydroxy-5',5"-dinitrophenyl)-3,4,5,6- tetrabromosulfonepthalein, copper sulfate, and diazonium salt, or combinations thereof (paragraph [0060], “glucose oxidase”, “peroxidase”).

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 12/20/2021, with respect to the restriction between Groups 1 and 2 have been fully considered and are persuasive.  The restriction requirement between Groups 1 and 2 of 10/05/2021 has been withdrawn. 
Applicant's arguments filed 12/20/2021, regarding the 35 U.S.C. 102(a)(1) rejection, have been fully considered but they are not persuasive. 
In response to applicant's argument that Ying does not disclose “a urinalysis assay strip that includes a substrate having a single testing pad thereon that includes multiple chemical reagents spotted as dots on the single testing pad for performing urinalysis chemistries when the plurality of chemical reagent dots is directly submerged within or adequately wetted by a urine test sample” and “the use of chemical reagents for directly performing urinalysis , a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, Ying teaches an analyte testing pad (Fig. 6, element 201), attached to the top surface of the substrate (paragraph [0051], [0052], and [0057] teaches an applicator comprising a detector agent which is applied onto the test strip) and extending from the second end of the substrate (Fig. 6 shows the test array area 201 extending from the second end of 101 towards element 103 to an axis, i.e. near element 207, parallel to the first and second side of 101); and at least ten analyte testing dots spotted on the analyte testing pad (Fig. 6), wherein each of the at least ten analyte testing dots comprises at least one chemical reagent (paragraph [0060], “detector agent”) capable of detection of an analyte via a chemical assay (paragraph [0060]), and wherein the analyte testing dots are arranged in an array on the analyte testing pad (Fig. 6). Ying further teaches urine can be tested (paragraphs [0019], [0070]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/HENRY H NGUYEN/Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798